DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No.10/366041. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented limitations which dictates obviousness.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 6 – 11 and 19 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US Patent Number 8,933,729, hereinafter “Shi”).
5.	As per claims 1, 10, 11, 19 and 20, Shi teaches an apparatus and method comprising: a differential signaling bus (figure 2, rcvr inputs via differential signaling bus, column 3, line 61, also seen in figure 8 differential signaling, column 14, lines 9 – 28); a plurality of memory dice (950 and 960, figure 9), each of the plurality of memory dice comprising a tristate transmitter connected with the signaling bus (via figure 9, 956 and 966), the tristate transmitter configured to provide a data signal on the signaling bus responsive to a corresponding control signal (column 15, lines 29 - 48); and a logic die comprising a receiver connected with the signaling bus and a circuit, the receiver configured to receive the data signal from the signaling bus, the circuit configured to provide a predetermined input voltage for the receiver such that the receiver can determine whether the predetermined input voltage is data “0” or “1” when all the tristate transmitters connected with the signaling bus are switched to high-Z responsive to 
6.	As per claims 2 and 21, Shi teaches an apparatus and method, wherein the termination circuit comprises a first termination resistor coupled between the first voltage source and a selected one of the first and second differential inputs (211,212, figure 2).
7.	As per claim 6, Shi teaches an apparatus, wherein a voltage level of the first voltage source is the same as a first differential value of the differential signal (column 15, line 16).
8.	As per claims 7 and 22, Shi teaches an apparatus and method, wherein a voltage level of the second voltage source is the same as a second differential value of the differential signal (column 15, line 27).
9.	As per claim 8, Shi teaches an apparatus, wherein the transmitter comprises a tristate buffer and the receiver comprises a differential amplifier (column 16, lines 35 – 44).
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 11.	Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Do (US Publication Number 2007/0069808).

12.	As per claims 3 and 5, Shi does not explicitly disclose a pull-up/down voltage generator.
	Do teaches a first voltage source comprising a pull-up voltage generator and second voltage source comprising a pull-down voltage generator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi with the above teachings of Do.  One of ordinary skill would be motivated to make such modification in order to enhance efficiency in a voltage generator (paragraph 3).

13.	Shi modified by the teachings of Do as seen in claim 3 above, as per claim 4, Shi teaches an apparatus wherein the pull-up voltage generator comprises a programmable voltage digital-to-analog converter Column 17, lines 24 – 35).

14.	Claims 12, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kang et al. (US Publication Number 2011/0292708, hereinafter “Kang”).

However, Kang teaches an apparatus, wherein the differential signaling bus comprises a pair of through silicon vias extending through the plurality of memory dice and the logic die (TSV with respect to DDP, paragraph 76).
Shi and Kang are analogous art because they are from the same field of endeavor in differential signal processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shi and Kang before him to modify Shi with the above teachings of Kang because it enhances the differential signaling communication in the system (paragraph 47).  
The motivation for doing so would have been to enhance semiconductor efficiency (paragraphs 3 - 7). Therefore, it would have been obvious to combine Kang with Shi to obtain the invention as specified in the instant claims.
16.	Shi modified by the teachings of Kang as seen in claim 11 above, as per claim 13, Kang teaches an apparatus, wherein the circuit comprises a first voltage source configured to provide the predetermined voltage a first through silicon via of the pair of through silicon vias (associated silicon vias with circuits, paragraph 153).
17.	Shi modified by the teachings of Kang as seen in claim 11 above, as per claim 23, Kang teaches a method further comprising transitioning the tristate transmitter to a .
Allowable Subject Matter
18.	Claims 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
19.	Applicant's arguments filed 1/30/2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the independent claim features of first and second differential inputs coupled to a first and second voltage source as they are seen across a plurality of figures/embodiments.
With respect to the Applicant’s arguments the Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The elements seen in the prior art over various features show what is known and different figures don’t necessarily label each function which is why the exact differential terminal was cited from figure 2.  The details of figure 8 in the prior art show that differential signaling is utilized which is seen in light of the physical structure seen in figure 2.  The clarifications cited in the instant rejection are germane to the prior art and relied upon as such.  As previously mentioned the prior art is not precluded from functioning as necessitated by the claim limitations as a plurality of voltages are taught .

Conclusion
20.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184